DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 17 February 2021 has been entered.  Claims 1, 19 and 20 have been amended.  Claim 18 has been canceled.  Claim 2 has been previously canceled.  Claims 1, 3-17 and 19-21 are currently pending.

Allowable Subject Matter
Claims 1, 3-17 and 19-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-17 and 19-21 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 8-10 of Applicant’s Remarks dated 17 February 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses pre-processing image data by segmenting or filtering the image data prior to inputting the data into a neural network.  The prior art does not disclose the limitations “one or more hard-coded filters, each of the one or more hard-coded filters being arranged to perform a set task ... wherein the one or more hard-coded filters include one or more hard-coded nonadaptive noise compensation filters that are hard-coded to compensate for a noise profile of the image sensor from which the image data is 
The closest prior art being Matsugu et al., U.S. Publication No. 2006/0228027, discloses an image processing apparatus that comprises a circuit for sensor signal processing of an image from an image sensor.  The image processing includes at least recognition, detection and extraction of an object from an image making it possible to sequentially extract a plurality of predetermined different geometrical features from time-serially input image data.   The circuit also includes execution of different spatial filter processing as well as the ability to switch the circuit arrangement and circuit characteristic of an arithmetic processing block and thereby use it for a plurality of signal processing operations.
Senthilnath, J., et al. "An approach to multi-temporal MODIS image analysis using image classification and segmentation." Advances in Space Research 50.9 (2012): 1274-128 discloses a method for river mapping and flood evaluation based on multi-temporal time series analysis of satellite images.  The method uses region-based segmentation for extracting water-covered regions and also uses region-growing image segmentation and knowledge-based techniques to extract the shape and density of water-covered regions, based on the spatial features of the imagery. 
Wang, Zhou, and David Zhang. "Progressive switching median filter for the removal of impulse noise from highly corrupted images." IEEE Transactions on Circuits and Systems II: Analog and Digital Signal Processing 46.1 (1999): 78-80, discloses a progressive switching median filter that restores images that have been corrupted by salt and pepper impulse noise.  The algorithm first uses a switching scheme that only filters a proportion of all pixels and then uses a progressive method where both impulse detection and noise filtering procedures are progressively applied through several iterations.
Newly cited Lim, U.S. Publication No. 2008/0267530 discloses a noise variation value estimator that determines noise variation value estimates that are based on estimates of noise variation in a first and a second image.  The noise variation value estimator determines respective noise variation value estimates for the pixels of the first and second images from a noise variation profile. The noise variation profile may be determined from known parameters (e.g., shot noise, readout noise, and non-uniformity parameters) of the image sensor that was used to capture the first and second images.

With respect to the independent claims, the claimed limitations “one or more hard-coded filters, each of the one or more hard-coded filters being arranged to perform a set task ... wherein the one or more hard-coded filters include one or more hard-coded nonadaptive noise compensation filters that are hard-coded to compensate for a noise profile of the image sensor from which the image data is obtained, and wherein the machine learning system is arranged to normalize a response of the one or more hard-coded nonadaptive noise compensation filters based on the noise profile of the image sensor from which the image data is obtained” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/VU LE/Supervisory Patent Examiner, Art Unit 2668